Title: To Thomas Jefferson from William Lee, 21 July 1780
From: Lee, William
To: Jefferson, Thomas



Bruxelles. 21 July. 80.

As it is fair to judge of the future by the past I may venture to take it for granted that those whose particular duty it is, will not take the trouble of giving you the following intelligence for which I shall not make any apolegy for doing myself. Since the surrender of C. Town and the subsequent advices from G. Clinton from So. Carol: as late as the 5. of June last, the Br. Ministry do not think of any peace with [America] but on the terms of unconditional submission and about 10 daies ago orders were sent to Geo. Clint: and Cornwallis to bend their whole fo[rce] 1st. against N.C. and then against Virga., so to advance Northward as fast as they can. The Tories and discontented will no doubt slight this intelli[gence] in hopes that you may be taken unprepar’d, but I presume you will look upon it in a different light and act accordingly. The uncertainty of this letter getting safe to hand makes me conclude without adding farther than that I have the Honor &c.
